Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A topical pain-relieving composition containing eucalyptus essential oil, beeswax, coconut oil, and peppermint essential oil, in the recited proportions--- as instantly claimed, is neither taught or reasonably suggested by the prior art particularly in view of the apparent unexpected synergy obtained between the components with regards to pain relief.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Jason Chumney on 12 May 2022.

In the Claims
Claim 1 has been amended to read as follows:
--
1.  A topical pain-relieving composition for administration to a subject in need thereof comprising an effective amount of:  eucalyptus essential oil, beeswax, coconut oil, and peppermint essential oil, wherein the eucalyptus essential oil, beeswax, coconut oil, and peppermint essential oil are present in the pain-relieving composition in a ratio by volume of 1:18:24:24, respectively.
--
Claim 11 has been amended to read as follows:
--
11.  A topical pain-relieving composition for administration to a subject in need thereof consisting essentially of an effective amount of:  eucalyptus essential oil, beeswax, coconut oil, and peppermint essential oil, wherein the eucalyptus essential oil, beeswax, coconut oil, and peppermint essential oil are present in the pain-relieving composition in a ratio by volume of 1:18:24:24, respectively.
--
Claim 12 has been amended to read as follows:
--
12.  A topical pain-relieving composition for administration to a subject in need thereof consisting of an effective amount of:  eucalyptus essential oil, beeswax, coconut oil, and peppermint essential oil, wherein the eucalyptus essential oil, beeswax, coconut oil, and peppermint essential oil are present in the pain-relieving composition in a ratio by volume of 1:18:24:24, respectively.
--
Conclusion
	Claims 1, 11 and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655